Exhibit 99.1 For Immediate Release Western Goldfields Announces Completion of Term Loan Facility ü All required agreements executed for $105 million term loan facility ü Gold forward sales contracts entered into at $801 per ounce ü All reclamation bonds now in place; all operating permits active ü First draw expected by early July 2007 Toronto, Canada, June 14, 2007 - Western Goldfields, Inc. (TSX:WGI, OTC BB:WGDF.OB) today announced that all requirements needed to make the facility underwritten by Investec Bank (UK) Limited and Commonwealth Bank of Australia available for drawdown have been met.In connection with this term loan facility, Western Goldfields has executed flat forward sales contracts for 429,000 ounces of gold (Hedging Contracts) at a price of $801 per ounce.
